Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This office action is in response to the amendment filed on  03/23/2022.

Allowable Subject matter
3.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
4. 	The following is an examiner's statement of reasons for allowance: None of the
prior art of record taken singularly or in combination teaches or suggests wherein the communication session enables the terminal device and the network device to exchange one or more messages in real-time live communications; continuously training a trained machine-learning model using the data, wherein the machine-learning model is continuously trained during the communication session, and wherein the trained machine-learning model is configured to select corresponding messages of the one or more previous messages as predicted responses to incoming messages; receiving a new message during the communication session, wherein when the new message is received from the network device, the server computer evaluates ; the new message using the trained machine-learning model, wherein evaluating the new message includes evaluating messages of the communication session exchanged before the new message was received to generate a result of the evaluation.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                                                                                                                                        

/JONATHAN A BUI/Primary Examiner, Art Unit 2448